Citation Nr: 0806806	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dental disability for 
treatment purposes. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2001 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's claimed dental disability cannot be subject 
to service-connected compensation.  

2.  The veteran served on active duty from April 1966 to 
April 1968.  

3.  The claim of service connection for dental 
disability/outpatient dental treatment was received on April 
20, 2000 and there's no indication in the record that the 
veteran previously filed a claim for such treatment.  

4.  The veteran does not have dental disability resulting 
from combat wounds or service trauma and was not a prisoner 
of war. 

5.  It is not shown that the veteran's dental disability is 
aggravating any of his service connected disabilities. 

6.  Prior to September 19, 2003 and from January 1, 2005 the 
veteran did not receive service connected compensation at the 
100 percent rate and there is no evidence that he has 
participated in a rehabilitation program under 38 U.S.C. 
Chapter 31.   

7.  It is not shown that the veteran's dental disability is 
complicating any medical condition.

8.  The veteran was receiving compensation at the 100 percent 
(total) rate from September 19, 2003 to January 1, 2005.  


CONCLUSION OF LAW

From April 20, 2000, to September 19, 2003, and from January 
1, 2005, to the present, the criteria for service connection 
for dental disability for treatment purposes have not been 
met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2007). 

From September 19, 2003 to January 1, 2005, the criteria for 
service connection for dental disability for treatment 
purposes have been met.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. 
whether the veteran meets the criteria for any of the classes 
of available dental treatment under 38 C.F.R. § 17.161), are 
not in dispute and whether the veteran is entitled to such 
treatment is wholly a matter of interpretation of the 
pertinent statute and regulations.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

II.  Factual Background

Service medical records reveal that the veteran did receive 
dental treatment in service.  In April 1967 he was treated 
for carious tooth 30 and in June 1967 he was treated for 
carious tooth 19.  In December 1967 the veteran presented 
with a complaint of pain on percussion of tooth 9.  He was 
found to have dental granuloma and ameboblastoma.  Teeth 9 
and 10 were extracted and a lesion was removed by sharp and 
blunt resection.  In February 1968 it was noted that the 
veteran had pulpitis in teeth 7, 8, 11 and 12 and that all 
four of these teeth were extracted.  

The veteran's claim of service connection for dental 
disability was received in April 2000.

A January 2007 rating sheet shows that the veteran is service 
connected for adnocarcinoma, arterioslcerotic cardiovascular 
disease, diabetes mellitus, hypertension associated with 
diabetes mellitus, erectile dysfunction, and peripheral 
neuropathy of the left and right extremities.  From December 
16, 1998, to September 19, 2003, the veteran's combined 
disability rating was 50 percent.  From September 19, 2003, 
to January 1, 2005, the veteran was assigned a 100 percent 
(total) rating on the basis of his adenocarcinoma.  From 
January 1, 2005, forward the veteran's combined rating has 
once again been 50 percent.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service connection of dental conditions will be established 
under the following circumstances:

        (a)  Treatable carious teeth, 
replaceable missing teeth, dental or 
alveolar abscesses, and periodontal 
disease will be considered service-
connected solely for the purpose of 
establishing eligibility for outpatient 
dental treatment as provided in Sec. 
17.161 of this chapter.  
        (b)  The rating activity will 
consider each defective or missing tooth 
and each disease of the teeth and 
periodontal tissues separately to 
determine whether the condition was 
incurred or aggravated in line of duty 
during active service.  When applicable, 
the rating activity will determine 
whether the condition is due to combat or 
other in-service trauma, or whether the 
veteran was interned as a prisoner of 
war.  
        (c)  In determining service 
connection, the condition of teeth and 
periodontal tissues at the time of entry 
into active duty will be considered. 
Treatment during service, including 
filling or extraction of a tooth, or 
placement of a prosthesis, will not be 
considered evidence of aggravation of a 
condition that was noted at entry, unless 
additional pathology developed after 180 
days or more of active service.  
        (d)  The following principles apply 
to dental conditions noted at entry and 
treated during service:  
        (1)  Teeth noted as normal at entry 
will be service- connected if they were 
filled or extracted after 180 days or 
more of active service.  
        (2)  Teeth noted as filled at entry 
will be service- connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of 
active service.  
        (3)  Teeth noted as carious but 
restorable at entry will not be service-
connected on the basis that they were 
filled during service.  However, new 
caries that developed 180 days or more 
after such a tooth was filled will be 
service-connected.  
        (4)  Teeth noted as carious but 
restorable at entry, whether or not 
filled, will be service-connected if 
extraction was required after 180 days or 
more of active service.  
        (5)  Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service.  
        (6)  Teeth noted as missing at entry 
will not be service connected, regardless 
of treatment during service.  
        (e)  The following will not be 
considered service- connected for 
treatment purposes:  
        (1)  Calculus; 
        (2)  Acute periodontal disease;  
        (3)  Third molars, unless disease or 
pathology of the tooth developed after 
180 days or more of active service, or 
was due to combat or in-service trauma; 
and 
        (4)  Impacted or malposed teeth, and 
other developmental defects, unless 
disease or pathology of these teeth 
developed after 180 days or more of 
active service.  
        (f)  Teeth extracted because of 
chronic periodontal disease will be 
service-connected only if they were 
extracted after 180 days or more of 
active service.  

38 C.F.R. § 3.381.

        Outpatient dental treatment may be 
authorized by the Chief, Dental Service, 
for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent 
prescribed and in accordance with the 
applicable classification and provisions 
set forth in this section. 
        (a)  Class I.  Those having a 
service-connected compensable dental 
disability or condition, may be 
authorized any dental treatment indicated 
as reasonably necessary to maintain oral 
health and masticatory function.  There 
is no time limitation for making 
application for treatment and no 
restriction as to the number of repeat 
episodes of treatment.  
        (b)  Class II.  (1)(i)  Those having 
a service-connected noncompensable dental 
condition or disability shown to have 
been in existence at time of discharge or 
release from active service, which took 
place after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, but only if:  
        (A)  They served on active duty 
during the Persian Gulf War and were 
discharged or released, under conditions 
other than dishonorable, from a period of 
active military, naval, or air service of 
not less than 90 days, or they were 
discharged or released under conditions 
other than dishonorable, from any other 
period of active military, naval, or air 
service of not less than 180 days;
        (B)  Application for treatment is 
made within 90 days after such discharge 
or release.  
        (C)  The certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90- day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed, and 
        (D)  Department of Veterans Affairs 
dental examination is completed within 
six months after discharge or release, 
unless delayed through no fault of the 
veteran.  
        (ii)  Those veterans discharged from 
their final period of service after 
August 12, 1981, who had reentered active 
military service within 90 days after the 
date of a discharge or release from a 
prior period of active military service, 
may apply for treatment of service-
connected noncompensable dental 
conditions relating to any such periods 
of service within 90 days from the date 
of their final discharge or release.  
        (iii)  If a disqualifying discharge 
or release has been corrected by 
competent authority, application may be 
made within 90 days after the date of 
correction.  
        (2)(i)  Those having a service-
connected noncompensable dental condition 
or disability shown to have been in 
existence at time of discharge or release 
from active service, which took place 
before October 1, 1981, may be authorized 
any treatment indicated as reasonably 
necessary for the one-time correction of 
the service-connected noncompensable 
condition, but only if 
        (A)  They were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval or air service of not 
less than 180 days.  
        (B)  Application for treatment is 
made within one year after such discharge 
or release.  
        (C)  Department of Veterans Affairs 
dental examination is completed within 14 
months after discharge or release, unless 
delayed through no fault of the veteran.  
        (ii)  Those veterans discharged from 
their final period of service before 
August 13, 1981, who had reentered active 
military service within one year from the 
date of a prior discharge or release, may 
apply for treatment of service- connected 
noncompensable dental conditions relating 
to any such prior periods of service 
within one year of their final discharge 
or release.  
        (iii)  If a disqualifying discharge 
or release has been corrected by 
competent authority, application may be 
made within one year after the date of 
correction.  
        (c)  Class II (a).  Those having a 
service-connected noncompensable dental 
condition or disability adjudicated as 
resulting from combat wounds or service 
trauma may be authorized any treatment 
indicated as reasonably necessary for the 
correction of such service-connected 
noncompensable condition or disability.  
        (d)  Class II (b). Those having a 
service-connected noncompensable dental 
condition or disability and who had been 
detained or interned as prisoners of war 
for a period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service- connected dental condition or 
disability.  
        (e)  Class II (c).  Those who were 
prisoners of war for 90 days or more, as 
determined by the concerned military 
service department, may be authorized any 
needed dental treatment.  
        (f)  Class IIR (Retroactive).  Any 
veteran who had made prior application 
for and received dental treatment from 
the Department of Veterans Affairs for 
noncompensable dental conditions, but was 
denied replacement of missing teeth which 
were lost during any period of service 
prior to his/her last period of service 
may be authorized such previously denied 
benefits under the following conditions:  
        (1)  Application for such 
retroactive benefits is made within one 
year of April 5, 1983.  
        (2)  Existing Department of 
Veterans' Affairs records reflect the 
prior denial of the claim.  
All Class IIR (Retroactive) treatment 
authorized will be completed on a fee 
basis status.  
        (g)  Class III. Those having a 
dental condition professionally 
determined to be aggravating disability 
from an associated service-connected 
condition or disability may be authorized 
dental treatment for only those dental 
conditions, which, in sound professional 
judgment, are having a direct and 
material detrimental effect upon the 
associated basic condition or disability.  
        (h)  Class IV.  Those whose service-
connected disabilities are rated at 100% 
by schedular evaluation or who are 
entitled to the 100% rate by reason of 
individual unemployability may be 
authorized any needed dental treatment.  
        (i)  Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in Sec. 
17.47(g).  
        (j)  Class VI.  Any veterans 
scheduled for admission or otherwise 
receiving care and services under chapter 
17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, 
i.e., is for dental condition clinically 
determined to be complicating a medical 
condition currently under treatment.  

38 C.F.R. § 17.161.

IV.  Analysis

The veteran seeks service connection for dental disability 
for purposes of receiving VA dental treatment.  In essence 
The Board will thus analyze the classes of dental treatment 
under which the veteran could be eligible in turn to see if 
he currently meets the criteria for any of them.  See 
38 C.F.R. § 17.161.  Class I dental treatment is available 
only for those veterans who have a service-connected 
compensable dental disability or condition.  Service medical 
records do not show that the veteran incurred any dental 
problems in service that could not be classified as treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abcesses or periodontal disease as there is no evidence that 
the teeth the veteran had extracted are not replaceable.  
Thus, since replaceable teeth cannot be service connected for 
compensation purposes but only for treatment purposes (and in 
the latter case, only if the veteran's dental condition meets 
the criteria from one of the other classes of eligibility for 
treatment currently under discussion), it is not established 
that the veteran had a dental injury or problem in service 
for which service-connected compensation can be granted (see 
38 C.F.R. § 3.381(a), along with 38 C.F.R. § 3.303, requiring 
an established injury in service).  Consequently, the veteran 
does not meet the criteria for Class I dental treatment.  

Turning to Class II, the veteran was discharged from service 
prior to October 1, 1981 and there is no evidence of record 
suggesting that he filed an application for dental treatment 
within one year of discharge.  Thus, he does not qualify for 
treatment under Class II, regardless of whether he meets any 
of the other Class II criteria.  The veteran also cannot 
qualify for treatment under Classes IIA, IIB, and IIC as he 
does not have dental disability resulting from combat wounds 
or service trauma and was not a prisoner of war.  
Additionally, he is not eligible for treatment under Class 
IIR as it is not show that he made any applications for 
dental treatment prior to the instant claim.  

The veteran also is not eligible for treatment under Class 
III as there is no evidence of record (nor has the veteran 
alleged) that his dental problems have had any direct and 
material negative effect on any of his service connected 
disabilities.  From April 20, 2000 to September 19, 2003 and 
from January 1, 2005 to the present the veteran was not 
receiving compensation at the 100 percent (total) level and 
thus was not and is not eligible for dental treatment under 
Class IV during these time frames.  The veteran is also not 
eligible for treatment under V for any time frame as there is 
no evidence that he has participated or is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31.  Turning 
to Class VI, there is no evidence of record showing that the 
veteran's dental problems are complicating a medical 
condition being treated under 38 U.S.C. Chapter 17 (i.e. the 
chapter governing access to, and provision of, VA health 
care) nor has the veteran made any such allegation.  
Consequently, he is not eligible for treatment under Class 
VI.  

Given that from April 20, 2000, to September 19, 2003, and 
from January 1, 2005, to the present it is not established 
that the veteran's dental problems met or meet the criteria 
for entitlement to any of the six classes of dental 
treatment, for this time frame, the veteran's claim must be 
denied.  The Board notes, however, that from September 19, 
2003, to January 1, 2005, the veteran was eligible to receive 
dental treatment under Class IV as he was receiving service-
connected compensation for his adenocarcinoma at the 100 
percent (total disability) level.  Further, there is no 
evidence of record the veteran received any VA dental 
treatment from September 19, 2003, to January 1, 2005, or 
that the RO or the Veteran's Health Administration (VHA) 
notified the veteran that he was eligible to receive 
treatment during this time frame.  

In sum, the issue came to the Board as service connection for 
dental disability due to trauma for treatment purposes.  
Service connection cannot be granted.  Nonetheless, it is 
clear that the veteran was seeking dental treatment.  
Inasmuch as he met the criteria for dental treatment from 
September 19, 2003, to January 1, 2005, the appeal is granted 
for that period only.  The Board recognizes that the time has 
passed during which the veteran should have received dental 
treatment.  The Board expresses no opinion regarding the 
remedy available to the veteran, but is confident that all 
due consideration will be afforded this veteran.  






							(CONTINUED ON NEXT PAGE)



ORDER

From April 20, 2000, to September 19, 2003, and from January 
1, 2005, to the present, entitlement to service connection 
for dental disability for treatment purposes is denied.

From September 19, 2003, to January 1, 2005, the veteran was 
entitled to receive VA dental treatment and the appeal to 
this extent is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


